Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                          November 10, 2020

      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    STATE OF WASHINGTON,                                               No. 53114-3-II

                                Respondent,

         v.                                                     UNPUBLISHED OPINION

    RONALD HARRISON SNIDER, aka
    RONALD HARRISON SNYDER,
    RONALD H. SNIDER,

                                Appellant.



        MAXA, J. – Ronald Snider appeals his conviction for failure to register as a sex offender –

third offense for failing to re-register after he left his previous residence. He claims that his

conviction must be vacated because his guilty plea was not knowing, voluntary, and intelligent.

        Under RCW 9A.44.132(1)1, a person commits the crime of failure to register as a sex

offender if the person has a duty to register under RCW 9A.44.130 and “knowingly” fails to

register his whereabouts with the appropriate county sheriff’s department. Former RCW

9A.44.130(5) (2015) requires that a sex offender re-register after changing his or her residence

address. The State charged Snider with failing to resister after he left his residence. Snider




1
 RCW 9A.44.132 has been amended since the events of this case transpired. Because these
amendments are not material to this case, we do not include the word “former" before RCW
9A.44.132.
No. 53114-3-II


entered a guilty plea after a lengthy colloquy with the trial court regarding the lack of relevance

between his alleged mental illness and the knowledge requirement for failure to register.

        Snider argues that the trial court affirmatively misinformed him regarding the knowledge

requirement of the offense when the court told him that the State was required to prove only that

he had knowledge of the responsibility to register. He contends that the State also had to prove

that he knew he had knowingly changed his residence.

        The trial court did fail to mention that the State had to prove that Snider had knowingly

changed his residence. However, under the specific circumstances of the trial court’s colloquy

with Snider, the only issue that the court needed to address was whether Snider knew that he was

required to register. Therefore, the court did not misinform Snider and there is no basis for

finding that Snider’s guilty plea was not knowing, voluntary, and intelligent. Accordingly, we

affirm Snider’s conviction.

                                              FACTS

Background

        Snider was a Level I sex offender who was required to register his place of residence with

the appropriate county sheriff’s department under former RCW 9A.44.130. The last time Snider

registered with the Pierce County Sheriff’s Department was in August 2016. At that time, Snider

lived in transitional housing for sex offenders.

        On June 15, 2017, a community corrections officer (CCO) attempted to locate Snider at

the transitional housing, but the manager informed her that he had been gone for a few days. The

manager also told the CCO that Snider’s belongings were packed up and were no longer in his

room.




                                                   2
No. 53114-3-II


       On June 24, a detective from the Pierce County Sheriff’s Department stopped by the

transitional housing, and two residents informed him that Snider no longer was living there. In

August, the manager informed the detective that Snider had lived in the transitional housing until

June 2017, when he left. The State charged Snider with the crime of failure to register as a sex

offender – third offense.

Pretrial Matters

       The trial court granted Snider’s motion to represent himself. However, Snider agreed to

the appointment of standby counsel. Later, Snider confirmed that he did not need a competency

examination. Two months before trial, Snider informed the trial court and the State that he

would like to change his defense from general denial to diminished capacity.

Trial Court Colloquy with Snider

       On the scheduled day of trial, Snider requested a two-week continuance because he still

had not received records from the Veterans’ Administration (VA), which he believed were

relevant to his diminished capacity defense. He stated in a colloquy with the trial court that the

documents would show that medications for his bipolar disorder prevented him from functioning

in society, such as knowing how to take care of himself. In response to the court’s question

about how the VA evidence would support a diminished capacity defense, Snider stated, “The

ability to have the knowing and the willingness to understand the responsibilities and the

accountability that was due to me while, in fact, the medications were causing these disruptions.”

Report of Proceedings (RP) (Oct. 2, 2018) at 8.

       The trial court stated, “The only thing you need to know about in this case is that you had

a prior responsibility to report. That’s it. . . . [W]hat you’ve told me so far doesn’t seem to go to

that specific issue.” RP (Oct. 2, 2018) at 9. Snider responded:




                                                  3
No. 53114-3-II


       [T]here was not just one but multiple mishaps with the medications and just
       knowing how to take care of myself, as well as the witnesses will provide when it
       comes to the time that they, too, will -- will share . . . evidence that how distorted I
       came to even knowing how to get myself back home. Things like that.

RP (Oct. 2, 2018) at 11.

       The trial court denied Snider’s continuance motion. The court clarified to Snider that

“[t]he mental state here requires mental state of knowledge, knowledge of the responsibility to

register.” RP (Oct. 2, 2018) at 13. The court further stated:

       The defendant must present evidence of mental disorder. Defendant’s telling me
       that through the mental health experts he could bring there would be a showing of
       mental disorder, perhaps bipolar, perhaps other issues. And I accept that for the
       purposes of this argument and for this decision.

       But the expert testimony must logically and reasonably connect the defendant’s
       alleged mental condition and assert an inability to perform mental state required for
       the crime charged. In other words, it has to show that the bipolar or whatever the
       diagnosis there may have been interfered with the ability to form the mental state,
       which is knowledge, of the crime charged, which is knowledge of the responsibility
       to register. That is the only thing at issue in this case.

RP (Oct. 2, 2018) at 13 (emphasis added).

       The State then made a motion in limine on Snider’s diminished capacity defense. While

discussing the motion in limine, the trial court told Snider:

       You need to show the Court how the mental disability . . . interferes with the ability
       to know the registration requirement.
       ....

       It’s not whether or not you have mental disability or mental illness that you’re
       trying to deal with; that’s not the issue. The issue is how does that impact your
       ability to know whether or not you’re required to register.

RP (Oct. 2, 2018) at 20-21 (emphasis added).

       Snider stated as follows:

       [The Department of Corrections] requires that I take the medications. It wasn’t
       something that I was choosing to do.
       ....



                                                  4
No. 53114-3-II



       That’s where the issue was coming in to having the ability to say it was a change
       of address. It wasn’t a change of -- it wasn’t the knowledge of registration. It was
       the change of address and the disruption in the stability that caused that to happen.

          So it wasn’t while I was -- I completely understand the registration factors. But
       the problem with it was it was the ability to not have stability in the address
       changes, and the disruption that was taking place was so much of the outside
       interference taking place by the medications.

RP (Oct. 2, 2018) at 21-22 (emphasis added). The trial court granted the State’s motion in limine

to exclude Snider’s diminished capacity defense.

       Then Snider argued that the VA records contained documents from a psychologist and

psychiatrist who would be his expert witnesses. The trial court stated:

       There are two parts to this. Expert, yes. But the expert that would provide
       particular testimony that’s relevant in this case, not that you have mental health
       problems; that’s not the problem here, that’s not the issue we’re getting into. It’s
       whether or not a specific mental health issue, specific mental health condition . . .
       create[d] the inability for you to form the proper mental state, which is knowledge
       of the duty to report. That’s it. That’s it. That you have other mental health issues
       is not relevant.

RP (Oct. 2, 2018) at 28 (emphasis added).

       The trial court suggested a recess to allow Snider some time to discuss his options with

his standby counsel before commencing with the jury trial. When court reconvened, Snider

presented a signed guilty plea statement. The trial court orally reviewed at great length the guilty

plea statement with Snider. The court also asked Snider several questions to ensure that Snider

understood the consequences of his guilty plea.

       Snider then pleaded guilty to the crime of failure to register as a sex offender – third

offense. The trial court found Snider’s guilty plea to be knowing, intelligent, and voluntary.

Snider appeals his conviction.




                                                  5
No. 53114-3-II


                                             ANALYSIS

A.     FAILURE TO REGISTER AS A SEX OFFENDER

       The State charged Snider under RCW 9A.44.132(1), which states that “[a] person

commits the crime of failure to register as a sex offender if the person has a duty to register . . .

for a felony sex offense and knowingly fails to comply with any of the requirements of RCW

9A.44.130.” (Emphasis added.) In other words, the State was required to establish that the

defendant (1) had a duty to register and (2) knowingly failed to comply with the registration

requirements.

       A sex offender is required to register with the sheriff of the county of the sex offender’s

residence. Former RCW 9A.44.130(1)(a). If the sex offender changes residence addresses

within the same county, he or she must notify the sheriff within three business days. Former

RCW 9A.44.130(5)(a). If the sex offender ceases to have a fixed residence, he or she also must

notify the sheriff within three business days. Former RCW 9A.44.130(6)(a), (b).

       The criminal code defines “knowledge” as follows:

       A person knows or acts knowingly or with knowledge when:
       (i) he or she is aware of a fact, facts, or circumstances or result described by a statute
       defining an offense; or
       (ii) he or she has information which would lead a reasonable person in the same
       situation to believe that facts exist which facts are described by a statute defining
       an offense.

RCW 9A.08.010(1)(b).

B.     VALIDITY OF GUILTY PLEA

       Snider argues that his guilty plea was not knowing, voluntary, and intelligent because the

trial court affirmatively misinformed him of the knowledge element of failure to register as a sex

offender and how it applied to the facts of his case. We disagree.




                                                   6
No. 53114-3-II


       1.    Legal Principles

       Due process requires that a guilty plea be entered knowingly, voluntarily, and

intelligently. State v. Robinson, 172 Wn.2d 783, 794, 263 P.3d 1233 (2011). Under CrR 4.2(d),

a trial court cannot accept a guilty plea without first determining that the plea was made

“voluntarily, competently and with an understanding of the nature of the charge and the

consequences of the plea.” See also Robinson, 172 Wn.2d at 791-92. “The defendant must

understand the facts of his or her case in relation to the elements of the crime charged.” State v.

Codiga, 162 Wn.2d 912, 923-24, 175 P.3d 1082 (2008).

       A guilty plea cannot be constitutionally valid if the defendant is not aware of the basic

elements of the crime being charged. See State v. Chervenell, 99 Wn.2d 309, 317-18, 662 P.2d

836 (1983). At a minimum, the defendant must be aware of the requisite state of mind necessary

to constitute the charged crime. In re Pers. Restraint of Montoya, 109 Wn.2d 270, 278, 744 P.2d

340 (1987). The validity of a guilty plea is called into question when the court fails to inform the

defendant of an essential element of the charged crime. See Chervenell, 99 Wn.2d at 317-19.

       We review a defendant’s guilty plea de novo because whether the defendant entered a

guilty plea knowingly, voluntarily, and intelligently is a constitutional issue. State v. Harris, 4

Wn. App. 2d 506, 512, 422 P.3d 482 (2018).

       2.    Alleged Misstatement of the Law

       Snider argues that the trial court misstated the knowledge requirement of failure to

register as a sex offender when the court told him that the State had to prove only that he knew

he had to register. He claims that the State also had to prove that (1) he knew that he had

changed his residence address and (2) he knew that he had not re-registered after doing so.




                                                  7
No. 53114-3-II


       Snider relies on State v. Drake, 149 Wn. App. 88, 201 P.3d 1093 (2009), to argue that the

State must prove more than the knowledge of the duty to register. In Drake, a sex offender who

was required to register failed to timely pay his rent, which led to apartment management

removing his belongings from his apartment and placing them into storage. Id. at 91. A few

weeks later, someone other than the sex offender picked up those belongings. Id. The State

charged the sex offender with knowingly failing to register by not notifying the sheriff with his

updated address or his transient status. Id. at 92.

       The court determined that there was no evidence that the defendant knew that his

residence had changed. Id. at 94. The court emphasized that the State presented no evidence

that the sex offender (1) was aware that he had been ousted from his apartment, (2) had changed

addresses or maintained a residence elsewhere, or (3) did not intend to return to his apartment.

Id. Therefore, the court held that the evidence was insufficient to convict the sex offender of

knowingly failing to register. Id. at 96.

       Drake establishes the narrow rule that (1) when a failure to register charge is based on the

defendant failing to re-register after a change of residence address and (2) the defendant loses his

or her residence because of eviction or otherwise, (3) the State must prove that the defendant had

knowledge that he or she had lost that residence. See id. at 94. Without such proof, the State

could not show that the defendant knowingly failed to re-register.

       But here, there was no indication that Snider had been evicted or otherwise had lost his

residence because of a third party’s action. In his lengthy discussions with the trial court, Snider

suggested that his medication caused him to leave his registered residence. But he never

contested the fact that he knew that he had left. Therefore, the trial court had no reason to

address that issue in its comments to Snider.




                                                  8
No. 53114-3-II


       Drake also supports a broader rule that when a failure to register charge is based on the

defendant failing to re-register after a change of residence address, the State must prove that the

defendant did in fact leave his or her previous residence. See Drake, 149 Wn. App. at 94-95.

This rule is consistent with RCW 9A.44.132(1). If a properly registered sex offender has not left

his or her previous residence, there is no duty to re-register and therefore no failure “to comply

with any of the requirements of RCW 9A.44.130.” RCW 9A.44.132(1).

       Based on this rule, the trial court’s statement that the State had to prove only that Snider

knew he had to register was incomplete. The State also had to prove as a threshold matter that

Snider actually had left his residence at the transitional housing. But during his lengthy colloquy

with the trial court, Snider gave no indication that he was denying the fact that he had left his

previous residence. Instead, Snider appeared to acknowledge that he had left his residence, but

he claimed that his medications caused his mental instability that resulted in the change of

addresses. Therefore, whether Snider actually had left his registered residence was not an issue

that the court had to address in their discussion. The only question the court needed to address

was whether Snider knew that he had to re-register.

       When the trial court and Snider discussed whether his alleged diminished mental capacity

could negate the knowledge requirement of RCW 9A.44.132(1), they both appeared to assume

that Snider had left his residence and that former RCW 9A.44.130(5) or (6) required him to re-

register. Under that assumption, the question was whether Snider knew that he had to re-register.

And in that context, the court was correct that the only issue was whether Snider knew that he

had a duty to re-register.

       The trial court certainly could have told Snider that the State also had to prove that he had

left his previous address. But here, the failure to inform Snider that the State had to prove that he




                                                  9
No. 53114-3-II


knowingly had left his residence was not at issue because Snider implicitly conceded that fact.

And given the subject of the court’s colloquy with Snider, whether Snider actually changed his

address and knew he had changed his address was not material to their discussions.

        We conclude that under the specific circumstances of this case, the trial court did not

misstate the knowledge requirement by telling Snider that the only issue was whether Snider

knew that he had a duty to register. Snider does not state any other basis for challenging his

guilty plea. Therefore, we hold that Snider’s guilty plea was knowing, voluntary, and intelligent.

                                          CONCLUSION

        We hold that Snider entered his guilty plea knowingly, voluntarily, and intelligently.

Accordingly, we affirm Snider’s conviction.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      MAXA, J.



 We concur:



 WORSWICK, P.J.




 MELNICK, J.




                                                 10